Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al (20160373891) in view of Commons et al (9015093) .

As per claim 1, Ramer et al (20160373891) teaches a method for retrieving a recommendation from a knowledge database of a ticketing system (as maintaining a database storing context information in a separate database – para 0060; used in ticketing – para 0089, 0122, 0346) in response to a received query, the method comprising: 
performing a semantic textual similarity learning in textual description pairs by calculating similarity scores for similarities between the received query and tickets stored in the knowledge database (as performing semantic analysis of the incoming query – para 0063, and then performing an relevancy score between the matched website/ticketing and the mobile content of the handheld device – para 0154),
 wherein each textual description pair includes a textual description of the received query and a textual description of a ticket of a plurality of tickets stored in said knowledge database (as, calculating a score between the query and the category – see para 0154, in the examples, “entertainment” websites have a relevance score for ‘weather’ website, or a higher score for ‘music’ website – this example, in view of para 0089, 0122, 0346, would be a scoring match for the pairing of the query and purchasing tickets);
and identifying the ticket having the calculated maximum similarity score and reading a solution of the identified ticket as the retrieved recommendation for the received query (and identifying, with learning algorithms and neural nets, the correct match – see para 0234, wherein the ticket identified is for the group U2, vs a spy plane – end of para 0234);

wherein the solution of the identified ticket read from the knowledge base as the retrieved recommendation for the received query (and identifying, with learning algorithms and neural nets, the correct match – see para 0234, wherein the ticket identified is for the group U2, vs a spy plane – end of para 0234) comprises control data of the identified ticket (as using metadata/controldata of the text query over various categories, as markers of the query – para 0236) 
	 Ramer et al (20160373891) teaches the use of neural nets in analyzing usage as well as declined content (end of para 0234 – the declined content is, in the preceding lines of para 0234, associated with a ‘mismatch’ to the query; ie – Ramer et al teaches tracking of mismatches/errors), however, Ramer et al does not detail the neural net functions/states when analyzing usage content and determining why mismatches occur;  Commons et al (9015093) teaches the use of neural networks with error vectors, to notify when a discrepancy/abnormality occurs, in the context of cognitive noise when a lower level match occurs yet a higher level mismatch occurs (col. 34, lines 26-35).  Therefore, it would have been obvious to one of ordinary skill in the art of neural network design to further specify the neural nets tracking mismatches, as taught by Ramer et al, with error vectors to track the instance of lower states being accurate while higher level errors occur, as taught by Commons et al (9015093), because it would advantageously allow for correction of errors in a differing level of a neural network, so as to isolate and correct the errors, and improve overall accuracy ( Commons et al (9015093), col. 25, lines 1-20).   
As per claim 2, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 1 wherein the received query comprises as a textual description at least one of a subject text or a description text (Ramer et al (20160373891) as the query includes subject/topic and a description – para 0927 – category class, and a query/modifier class – para 0929).

As per claim 3, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 1 wherein each ticket stored in the knowledge database comprises as a textual description at least one of a subject text, a description text or a solution text (Ramer et al (20160373891) as a query classification scheme – para 0923, which includes subject (para 0927, category), description (as definition – para 0926), and solution results – para 0167).

As per claim 4, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 1 wherein for each textual description of the received query and for each textual description of the ticket at least one associated representation is calculated (Ramer et al (20160373891) as calculating relevance scores between the query and the potential match – para 0299, 0300 – see example in para 0300, and apply to the above mentioned ticket request).

As per claim 5, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 4 wherein the representation of the textual description comprises a hidden state of an associated neural network (Ramer et al (20160373891) as, using neural networks in the analysis matching – para 0231, 0234 – examiner notes that the definition of neural networks contain hidden states).

As per claim 6, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 4 wherein the representation of the textual description comprises a word embedding (Ramer et al (20160373891) as word matching and analysis – para 0063).

As per claim 7, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 1 wherein multi-level symmetric representation differences and/or cross-level asymmetric representation differences between the received query and the tickets stored in the knowledge database are calculated (Ramer et al (20160373891) as calculating a relevancy score – para 0145, but also other scoring such as frequency, proximity, number of matches – para 0237; and blocking undesirable results – para 0240).

As per claim 8, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 7 wherein the similarity score indicating a degree of similarity between the received query and a ticket stored in the knowledge database is calculated on the basis of the multi-level symmetric representation differences and/or on the basis of the cross-level asymmetric representation differences using a predetermined similarity metric (Ramer et al (20160373891) as, not only using a similarity relevance score – para 0145, along with a minimum relevance score – para 0155, but also matches that are not desired – such as presentation rules – para 0162; and inverse word frequency scores, proximity scores, number of matches – para 0237; and dissimilarity context – para 0866).

As per claim 9, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 8 wherein the similarity metric comprises a Manhattan similarity metric (examiner notes that the definition of “Manhattan similarity metric”, is the sum of the absolute differences of their cartesian coordinates – in other words, taking a maximum distance measure; defined as such, Ramer et al teaches a Euclidean distance measure – para 0115; the Euclidean distance contains an absolute value of a distance between two points).

As per claim 10, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 5 wherein the representation of the textual description comprises a hidden state (Ramer et al (20160373891) as by definition, neural networks contain hidden states – para 0231) of a bidirectional Long Short Term Memory, LSTM, network (Examiner notes that neural net algorithms, learning engines, etc, - para 0231 are notoriously old and well known to implement LSTM in the computing architecture).

As per claim 11, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 1 wherein each ticket stored in the knowledge database further comprises at least one of a timestamp, metadata, information data or control data (Ramer et al (20160373891) as information /usage data – para 0221).

As per claim 12, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 1 wherein the query is input by a user or generated by a controller of a machine in response to a monitored state of the machine (Ramer et al (20160373891) as user query input – para 0122, or the state of the machine, waiting for a command – para 0918, or word sense para 0187).

As per claim 13, the combination of Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 1 wherein the solution of the identified ticket read from the knowledge database as the retrieved recommendation for the received query comprises a solution text of the identified ticket for a user and/or control data of the identified ticket which controls the machine automatically (Ramer et al (20160373891) as outputting, with learning algorithms and neural nets, the correct match – see para 0234, wherein the ticket identified is for the group U2, vs a spy plane – end of para 0234).

As per claim 14, the combination of  Ramer et al (20160373891) in view of Commons et al (9015093) teaches the method according to claim 1 wherein the representations of the textual description of a ticket are updated during training of associated neural networks and precalculated for evaluation in response to a received query (Ramer et al (20160373891) as training the date sets based on previous results – para 0115; and applying the example to the neural nets in para 0234).

Claim 15 is a system claim performing the steps found throughout claims 1-14 above and as such, claim 15 is similar in scope and content to claims 1-14 above and therefore, claim 15 is rejected under similar rationale as presented against the same common claim elements found in claims 1-14 above.  Furthermore, Ramer et al (20160373891) teaches processor and memory as part of the system – para 0323. 
Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes the use of the Commons et al (9015093) reference to address the amended claim limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

As to the concept of using knowledge databases for ticket fulfillment of user queries:

Soroca et al (20120173373) para 0119, para 0134, para 0142,0181 with similarity scores

Abir (20040122656) para 0376, query for tickets, using a knowledge database – para 0106; finding semantic similar word scoring – para 0288, and cross-state knowledge updating – para 0292-0300.

As to the concept of neural networks with LSTM, utilizing similarity scores across topics/concepts/context and updating knowledge databases:

Li et al (20170109355) para 0031, 0032, 0036, 0037, 0041, 0049
Damle (20040093328) para 0080, showing knowledge databases based on semantics; scoring – para 0088, 0090
Tang et al (20080077570) para 0025, teaches scores, queries, with similarity scoring – para 0038. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        11/15/2022